Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 – 20 are allowed.
Claim 8 has been authorized for an Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack P. Friedman on November 10, 2021.
The application has been amended as follows: 
8.	A computer program product stored in a non-transitory computer readable storage device and loadable into an internal memory of a digital computer, said computer program product comprising software code configured to be executed on a processor of the digital computer to perform a method for providing location specific information, said method comprising:
	a processing server of a data processing network receiving subscriptions to topics subscribed to by a plurality of subscribers, wherein the processing server comprises a first data store, a second data store, and a third data store, wherein first data stored in the first data store consists of a plurality of locations and an associated at 
	after said receiving subscriptions, said processing server receiving event data pertaining to an event that has occurred, wherein the event data comprises location identification data from which a location of the event may be determined and event description data that describes the event;
	after said receiving event data, said processing server identifying, from analysis of the location identification data in the received event data and the first data stored in the first data store, one or more geofences associated with the location determined from the location identification data;
	after said identifying one or more geofences, said processing server identifying, from analysis of the identified one or more geofences and the second data stored in the second data store, at least one topic associated with each geofence of the identified one or more geofences;
	after said identifying at least one topic associated with each geofence of the identified one or more geofences, said processing server identifying, from analysis of 
	after said identifying at least one subscriber, said processing server publishing the event description data across a network to a computer device directly accessed by each subscriber of the identified at least one subscriber,
	wherein the event is a road traffic accident,
	wherein the at least one topic associated with a first geofence of the identified one or more geofences includes a first topic of road traffic accidents, and
	wherein the at least one subscriber has a subscription to the first topic pertaining to road traffic accidents.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is found to be patent eligible as it is directed towards the integration of a practical application through the use of additional elements that, when working together, allow for the communication of information for a location for specific users.  At the time of the invention, the claimed invention is directed towards allowing users to subscribe to a notification service so as to allow the system to monitor a location that has an associated geofence and determine if an event has occurred, i.e. road traffic accident.  In response, the system will then identify subscribers who have subscribed to the notification service and whether subscribers are associated with the geofence location in order to receive a notification of the event.  The additional elements, at the time of the invention, allows for the efficient means of communicating 
With regards to the prior art, although the prior art of record establishes that geofences, road condition information monitoring, and event notification are known in the art, the state of the art fails to disclose, teach, suggest, or make obvious the particular manner of how these elements can be used together in order to provide the particular method of notifying a subscriber of a road traffic accident.  Additionally, in light of the Patent Trial and Appeal Board’s decision mailed on April 16, 2015 for parent application 12/016255 (now Patent 10,318,965), which discloses similar subject matter, the state of the art, although disclosing many of the elements recited in the claimed invention, fail to recite the specific order of operations that the system and method performs in order to notify a subscriber of a road traffic accident. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson (CA 2,517,779 A1) – which is directed towards the identification and notification of location based products and services that have been detected along a user’s progress along a route;
Toergyekes (WO 0221479 A1); Hiller (WO 0065497 A2) – which is directed towards providing travel information to a driver 
Haseloff (WO 03060853 A2); Foldare (US Patent 5,732,383); Anagnostopoulos (WO 9305492 A1); Endo (JP 2001043471 A); Yoshikawa (JP 200325765 A) – which is directed towards the identification of accidents and notification of accidents to drivers;
 Cole (US PGPub 2005/0216583 A1) – which is directed towards monitoring the location of subscribers and providing location based information to subscribers
Anonymous (Toyota and IS Solutions introduces SMS Traffic Alerts Service); D’Roza et al. (An Overview of Location-Based Services) – which is directed towards SMS traffic alert services
Anonymous (Pharos Introduces Smart Traffic for Smartphones); Business Editors and High-Tech Writers (Etak Debuts Traffic Touch: Personalized Road & Traffic Information Service for the Palm VII Connected Organizer; Delivers Localized, Up-to-the-Minute Traffic and Road Conditions) – which is directed towards the utilization of GPS and location based services in order to wirelessly notify users regarding traffic
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/23/2021